



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Tremblay,









2021 BCCA 26




Date: 20210121

Docket: CA43507

Between:

Regina

Respondent

And

Martin Daniel
Tremblay

Appellant

Restriction
on publication:  An order has been made pursuant to ss. 486.4 and 486.5
of the
Criminal Code
that prohibits the publication, broadcast or
transmission of any
information that could identify the complainants or certain witnesses. This
publication
ban applies indefinitely unless otherwise ordered.




Before:



The Honourable Madam Justice MacKenzie

The Honourable Mr. Justice Goepel

The Honourable Mr. Justice Abrioux




On appeal from:  An
order of the Supreme Court of British Columbia, dated
December 1, 2015 (
R. v. Tremblay
, 2015 BCSC 2263,
Vancouver Docket 25982).




Counsel for the Appellant

(via videoconference):



E. Purtzki





Counsel for the Respondent

(via videoconference):



M.A. Street





Place and Date of Hearing:



Vancouver, British
  Columbia

December 2, 2020





Place and Date of Judgment:



Vancouver, British
  Columbia

January 21, 2021









Written Reasons by:





The Honourable Mr. Justice Abrioux





Concurred in by:





The Honourable Madam Justice MacKenzie

The Honourable Mr. Justice Goepel








Summary:

In 2013, the appellant was
convicted of two counts of criminal negligence causing death. The Crown
subsequently initiated dangerous offender proceedings, which resulted in the
appellant being designated as a dangerous offender. The appellant was sentenced
to an indeterminate term of imprisonment. He appeals his sentence on the ground
that the judge erred in failing to properly consider the management of his risk
at the penalty phase of the assessment. He seeks to adduce fresh evidence in
support of the appeal. Held: Appeal dismissed. The judge fully considered the
appellants risk assessment and treatment prospects and his findings were
reasonable. The application to adduce fresh evidence is dismissed.

Reasons for Judgment of the Honourable
Mr. Justice Abrioux:

Introduction

[1]

On February 22, 2013, the
appellant was convicted of two counts of criminal negligence causing death and
two counts of failing to provide the necessities of life. The trial judge
conditionally stayed the latter convictions pursuant to
R. v. Kienapple,
[1975]
1 S.C.R. 729, and also convicted Mr. Tremblay of one count of attempting
to obstruct justice by encouraging his daughters grandmother to lie to the
police and accept responsibility for the deaths.

[2]

The Crown subsequently initiated
dangerous offender proceedings under s. 753(1)(a) of the
Criminal Code
,
R.S.C. 1985, c. C-46 [
Code
]. Dr. Kulwant Riar performed a
psychiatric assessment of Mr. Tremblay pursuant to s. 752.1 of the
Code,
which did not include an interview since the appellant refused to meet with him.
The report is dated September 23, 2013. The dangerous offender proceedings
began on January 19, 2015, at which time the appellant was 49 years old
(the Hearing).

[3]

The judge designated Mr. Tremblay
as a dangerous offender and sentenced him to an indeterminate term of
imprisonment.

[4]

The appellant did not challenge his
designation as a dangerous offender at the Hearing, nor is that an issue in
this Court. Rather, he seeks to replace the indeterminate sentence with a fixed
term of 20 years to be followed by a 10-year long-term supervision order (LTSO).

[5]

The appellant also seeks to have admitted as fresh evidence on this
appeal three reports completed by the Correctional Service of Canada (CSC)
concerning his performance in the high intensity offender program between 2017
and 2018.

[6]

For the reasons that follow, I
would dismiss both the application to adduce fresh evidence and the appeal.

The Predicate Offences

[7]

The offences which lead to the appellants dangerous offender
designation and indeterminate sentence consisted of two counts of criminal
negligence causing death (the Predicate Offences).

[8]

In his reasons for sentence which are indexed as 2015 BCSC 2263 (the Reasons)
the judge succinctly summarized the pertinent facts:

[1]

On February 22, 2013,
I convicted Martin Tremblay of two counts of criminal negligence causing death
arising from events that occurred on March 1 and 2, 2010:
R. v.
Tremblay
, 2013 BCSC 816. The two deceased, Kayla Lalonde and Martha
Jackson, both died of methadone and alcohol toxicity. Ms. Lalonde was 16
years old at the time of her death and Ms. Jackson was a year older. Mr. Tremblay
was in his mid-40s. He was a drug dealer and offered his home to at-risk youth,
primarily female First Nations teenagers, for the purpose of partying. He was
well known to Ms. Lalonde who referred to him as her street dad. He
provided gifts, alcohol, drugs, and a cell phone to her. She, in turn, invited
her friends to his residence where he gave them free alcohol and drugs. During
the incident which resulted in the convictions, Mr. Tremblay gave the
girls, and one of their friends, alcohol and powdered methadone which they
snorted. Neither had used methadone before and they quickly passed out. Mr. Tremblay
was fully aware of the girls weakened condition, but took no steps to obtain
appropriate assistance for them. Indeed, I concluded, on the basis of video
evidence, that he touched the girls for a sexual purpose after they passed out.
Ms. Lalonde died on a sidewalk in Burnaby where Mr. Tremblay had left
her body. Ms. Jackson died in his residence. I found that Mr. Tremblay
showed a wanton and reckless disregard for the lives and safety of the two
girls and found him guilty of criminal negligence causing death. I also found
him guilty of one count of obstruction of justice.

The Appellants Background

Family and Social History

[9]

The appellant was born on
August 18, 1965 in Jonquière, Québec. His father, who died when Mr. Tremblay
was 12 years old, was physically abusive. It would appear that the appellant neither
graduated from high school nor had gainful employment for any extended period
of time.

[10]

Mr. Tremblay has had several
long-term relationships, including one short‑lived marriage. He has a
daughter.

[11]

While there are inconsistencies in his reporting to professionals who
have assessed him over the years, it would appear from the record that Mr. Tremblay
began using street drugs extensively after his fathers passing, beginning with
marijuana and cocaine. At age 16, he started using heroin. At age 21, he
experimented with a variety of substances, including crystal methamphetamine,
mescaline and acid. The appellant attended an addiction treatment center in Québec
in 1985, but relapsed within one year. Following a car accident in 2001, he
began abusing Tylenol-3s, Percocets, and benzodiazepines. According to his self
report, Mr. Tremblay has generally abstained from consuming alcohol since
2000 or 2002.

[12]

In 2003 the appellant self-reported being sexually assaulted by two men
when he was approximately 14 years old. He also reported being sexually abused
on other occasions during his teenage years.

Criminal History

[13]

Mr. Tremblays extensive criminal history to the time of the Predicate
Offences was summarized by the sentencing judge as follows:

[
130
]

Mr. Tremblay has been
convicted of a wide variety of offences including property offences, armed
robbery, obstruction of justice, failure to appear, and various
narcotic-related offences. The following table summarizes his offence history:





Conviction Date



Offence



Sentence





October 24, 1984 Montreal, Quebec



Theft under $200



Suspended sentence and 18 months probation





December
  4, 1992 Longueuil, Quebec



Failure
  to Appear



$50
  fine and costs and surcharge $5 (in default 15 days)





December
  8, 1992 Longueuil, Quebec



(1)
  Attempt Break and Enter with Intent



(2) Possession of Break in Instruments



(1)
  Fine and costs $400 and surcharge $40 (in default 3 months) and 2 years
  probation

(2) $100 fine and surcharge $10 (in default 15 days) and 2 years probation





December
  14, 1992 Edmundston, NB



(1)
  Theft Over $1000
(2) Possession of Property Obtained by Crime over $1000
(3) Possession of Narcotic



(1-2)
  4 months on each consecutive


(3) 21 days consecutive





May
  5, 1993 Edmundston, NB



(1)
  Armed Robbery

(2) Attempt Break and Enter with Intent



(1)
  2 years concurrent with sentence serving
(2) 60 days consecutive





March
  30, 1994 Montreal, Quebec



Obstruction



$125
  fine (in default 5 days)





October
  28, 1994 Montreal, Quebec



Assault



1
  month consecutive to sentence serving





January
  29, 1996 Montreal, Quebec



Fail
  to Comply with Recognizance



Fine
  and Costs $250 (in default 2 months) and 2 years probation





February
  20, 1996 Montreal, Quebec



(1)
  Possession of Narcotic
(2) Fail to Comply with Recognizance



(1-2)15
  days on each charge and 2 years probation





April
  11, 1996 Montreal, Quebec



Possession
  of Narcotic
(four charges)



(1)
  Fine and costs $100 (in default 5 days) and 2 years probation
(2) $400 fine (in default 20 days concurrent) and 2 years probation
(3) $200 fine (in default 10 days concurrent) and 2 years probation
(4) $100 fine (in default 5 days concurrent) and 2 years probation





December
  11, 1996 Port Alberni, BC



Break
  and Enter and Theft



3
  months and 1 year probation





December
  4, 2003 Vancouver, BC



Sexual
  Assault (five charges)



3
  years and 6 months and 18 months probation





November
  19, 2004 Vancouver, BC



Possession
  of Narcotic
(2 charges)



1
  day each concurrent





December
  8, 2010 Vancouver, BC



Failing
  to Appear



1
  day (credit for 2 days served)





February
  15, 2011 Vancouver, BC



(1)
  Trafficking in a Controlled Substance

(2)
  Trafficking in a Controlled Substance

(3)
  Possession for the Purpose of Trafficking



11
  months plus credit for 23 days time served, mandatory 10 year firearms
  prohibition





[14]

The appellant did not begin offending sexually until 2001, when he was
in his late 30s. From that time, several incidents, in addition to the Predicate
Offences, are indicative of a specific
modus operandi
of offending
against vulnerable adolescent women.

[15]

In 2003, Mr. Tremblay was convicted of five charges of sexual
assault, committed between 2001 and 2002. All five complainants were Indigenous
women between the ages of 13 and 19. In each case, Mr. Tremblay provided
the complainants with free alcohol and drugs and filmed himself sexually
assaulting them when they became incapacitated.

[16]

At the Hearing, the Crown also established that the appellant committed
sexual offences against three other adolescent women between 2005 and 2007,
being two sexual assaults and obtaining sexual services from a minor (the
Uncharged Offences). Two of the three complainants in these incidents were Indigenous,
and all three were adolescent women aged around 15 to 19 whom Mr. Tremblay
had at various times provided with free alcohol and drugs. The sexual assaults
occurred while the complainants were incapacitated. The judge further concluded
that Mr. Tremblay had provided alcohol and drugs to a fourth complainant,
also an adolescent Indigenous woman, and accepted her evidence that she had
witnessed Mr. Tremblay doing the same for other adolescent Indigenous
women. The Crown laid charges in respect of these offences in 2011 but directed
a stay of proceedings in 2015 following several adjournments.

Psychiatric/Psychological History

[17]

Mr. Tremblay was assessed by four psychiatric and psychological professionals
between 2003 and 2005. He was assessed again in 2012.

[18]

In February 2003, forensic psychiatrist Dr. Douglas McKibbin
diagnosed him with alcohol, benzodiazepine and opioid abuse in remission in a
controlled environment; cannabis and cocaine abuse in sustained full remission;
possible substance-induced mood disorder and substance-induced psychotic
disorder; possible malingering; and probable antisocial personality traits.
That November, psychiatrist Dr. Ronald LaTorre diagnosed him with
polysubstance abuse in sustained full remission; opioid dependence in remission
in a controlled environment; anxiolytic abuse (historical diagnosis); and
adjustment reaction with mixed disturbance of emotions and conduct (historical
diagnosis).

[19]

In April 2005, psychologist Dr. Gary Saulnier of the outpatient
clinic at the Forensic Psychiatric Services Commission met with Mr. Tremblay
to assess his suitability for a sex offender group therapy program and
concluded that it was unnecessary since Mr. Tremblay had recently
completed a similar program in custody. He observed that Mr. Tremblay was
quite resistant to participating in the informal sex offender maintenance
program offered through probation. In May 2005, Dr. Todd Tomita of the
same clinic assessed Mr. Tremblay and formed the impression that he did
not suffer from any major mental illnesses. He scheduled Mr. Tremblay for
further testing to assess his sexual deviance, which Mr. Tremblay failed
to attend. Mr. Tremblay agreed to further testing at a subsequent meeting
in July 2005 but again failed to attend.

[20]

Mr. Tremblay was assessed again in June and July 2012 while in
custody for the Predicate Offences. Forensic psychiatrist Dr. Witold
Widajewicz diagnosed him with polysubstance abuse in remission in a controlled
environment; substance-induced mood disorder with dissociative symptoms;
possible drug-induced psychotic disorder in remission; and mixed antisocial,
borderline and narcissistic personality disorder.

[21]

Two risk assessments were undertaken over this time period. In November
2003, Dr. LaTorre conducted a risk assessment using the Static 99, an
actuarial instrument designed to help predict sexual and violent recidivism for
sexual offenders. He concluded that Mr. Tremblay fell within a group of
sexual offenders who on a balance of probabilities are less likely, rather
than more likely, to sexually reoffend up to 15 years following release. In
June 2011, psychologist Arthur Linbald conducted a second risk assessment using
the same method. He placed Mr. Tremblay in the moderate-to-high risk
category. His assessment did not include the Uncharged Offences or the Predicate
Offences.

Corrections, Community Supervision and Treatment History

[22]

Mr. Tremblays treatment history has been checkered, both in
custody and while under community supervision.

[23]

Mr. Tremblay expressed a willingness to undergo treatment at least
as early as May 1993 while in custody, and had completed phase one of an
institutional substance abuse program and a self-knowledge, self-expression,
and self-acceptance course before his statutory release in August 1994. However,
he reoffended in September 1994 following his release and his parole was
subsequently revoked. He was again released in May 1995 but reoffended within
three months of the expiry of his sentence in August 1995. Mr. Tremblay
did not participate in any extended treatment programs while in custody prior
to his May 1995 release.

[24]

Mr. Tremblay completed the 16-week Sexual Offender Treatment
Program (SOTP) prior to his release from Ford Mountain Institution in October
2004. Following his release, he was supervised by community corrections for 18
months as a high-risk offender, during which time he participated in the
informal sexual offender maintenance program in appointments with his probation
officer. His commission of the Uncharged Offences overlapped with this
probationary period, which ended in April 2006.

Evidence at the Hearing Regarding Psychological and Psychiatric Assessments
and Treatment History

Dr. Riars Opinion

[25]

Dr. Riar was of the view that the appellant possessed strong
characteristics of an anti‑social personality disorder. While the
appellant did not have a deviant sexual disorder, Dr. Riar found that he
possessed psychopathic personality traits. He was also of the opinion that the
appellant had polysubstance abuse disorder which was in remission: Reasons at para. 142.
Overall, Dr. Riar was of the opinion that Mr. Tremblay posed a high
risk for sexual offending.

[26]

When it came to treating the appellants risk for sexual offending, Dr. Riar
was generally pessimistic. He found that any treatment had to be focussed on
the appellants personality disorder, and to a lesser extent, his substance
abuse issues. Dr. Riar testified that the biggest challenge in treating
offenders with personality disorders, like the appellant, was that they tended
not to be motivated to change and could not be expected to engage with the
programming. Dr. Riar stated that underlying personality disorders were
difficult to treat in any event and could only be managed: Reasons at para. 146.
He was also of the view that risk-relevant programming for the appellant would
be available within the prison system. However, based on the appellants long-standing
personality disorder, his related sexual behaviours, and his lack of insight,
it was very likely that he [would] not seriously motivate himself to
participate with an open mind, and benefit from these treatments. Moreover,
even if the appellant were to engage in such treatmentwhich Dr. Riar
expressed some doubtthere was no guarantee that the appellant would benefit
from it.

[27]

At the Hearing, Dr. Riar was asked whether the appellants risk for
sexual offending would reduce as he agedthe so-called concept of aging out. He
agreed with the general concept that a persons risk did reduce with age,
however, he questioned whether that applied to the appellant because his sexual
offending began later in his life and, if anything, appeared to have increased
as he aged: Reasons at para. 150.

[28]

However, Dr. Riar agreed that
the appellants sexual offending had a specific
modus operandi
in that he used money and drugs to lure victims into
a private residence where he would commit sexual offences. He stated that the
appellants ability to traffic in drugs would reduce with age, which might in
turn reduce his ability to offend in the specific way he had since it would limit
his access to funds.

Evidence of Federal Programming and Supervision

[29]

Representatives from the Correctional
Service of Canada and the Parole Board of Canada testified at the Hearing as to
the available programs and forms of supervision.

[30]

Jody Flarbour, an employee of the
correctional service, testified as to the types of programs available for
federally sentenced offenders. She explained that the federal system offered
programming through what was known as the Integrated Correctional Programming
Model (ICPM). All of the programs were voluntary and approximately 18% of
offenders chose not to take part in any programming and were thus considered untreated.
Ms. Harbour testified that the ICPM program was specialized for different
types of offending, for example sex offending, and at different intensities.
Programs were not offered to low-risk offenders. The ICPM program model was
only recently introduced by the correctional service and the initial research
from the service established promising results from the program and that it
was shown to have improved offenders skills, motivation and attitude
.

[31]

Patrick Storey, a representative of the Parole Board, testified as to
the conditions imposed by long-term supervision orders (LTSOs). He explained
that certain conditions of LTSOs arose by operation of law, with others imposed
by the Parole Board which were specific to the offenders needs, risk and crime
cycle. Mr. Storey testified that one of the conditions that could be
imposed was a condition to reside at a half-way house if it was relevant to
managing an offenders risk.

Positions of the Parties at the Hearing

[32]

Defence counsel conceded that the appellant met the criteria to be
designated as a dangerous offender under s. 753(1)(a) in that the Crown
had established that the appellant had a pattern of repetitive behaviour. That
pattern was made out due to the highly specific
modus operandi
the appellant
employed in his offending as exhibited in the 20012002 sexual assaults, the
Uncharged Offences, and in the Predicate Offences themselves.

[33]

The defence position was that a 1520-year sentence followed by a
10-year LTSO should be imposed, rather than an indeterminate sentence. Counsel
submitted such a sentence would adequately manage the appellants risk. This
was because the appellants sexual offending was characterized by a very
specific
modus
operandi
and that the enhanced supervision mechanisms within the
LTSO would be particularly effective in reducing his risk and opportunities for
sexual reoffending. Defence counsel further submitted that because drug dealing
was a critical component of the appellants offence cycle, it was likely that
the appellants ability to traffic in drugs would diminish with age: Reasons at
para. 124.

[34]

The Crowns position was that an
indeterminate sentence should be imposed. The Crown argued that, based
primarily on Dr. Riars opinion, the appellant would likely not engage in
any programming and that he lacked any insight into his sexual offending. The
Crown also submitted that the appellants risk could not be managed as past periods
of probation had proved ineffective at addressing any of his offending patterns
of behaviour. In particular, the Crown highlighted the Uncharged Offences
committed while Mr. Tremblay was subject to an 18-month probation order.

The Reasons for Sentencing

[35]

The trial judge was satisfied that the appellant met the designation
criteria under s. 753(1)(a) of the
Code
by virtue of a very
specific pattern of offending against vulnerable adolescent women.

[36]

He concluded that the Predicate Offences were part of a 10‑year
pattern of identifying and groom[ing] ... vulnerable teenage girls through
the provision of drugs and alcohol and a place in which to consume those
substances with a view to sexually assaulting them once they had been
rendered defenceless. He held that this pattern clearly demonstrate[d] [the
appellants] failure to restrain his behaviour and that there was no evidence
which could support a suggestion that he was able to restrain his behaviour:
Reasons at para. 96.

[37]

He next identified the sentencing options and noted that he needed to
determine whether the evidence was sufficient to establish a confident belief,
for good and sufficient reasons, that a determinate sentence followed by an
LTSO is capable of reducing to an acceptable level the threat [the appellant]
poses. He noted that this assessment necessarily raises the question of
whether [the appellants] risk can be reduced or minimized through treatment:
Reasons at paras. 112113.

[38]

After examining the evidence, giving particular consideration to [the
appellants] risk assessment and treatment prospects and carefully [considering]
the lesser measures proposed, the judge found there was no evidence to
suggest, let alone provide a basis for a confident belief, that [the appellant],
might benefit from treatment for his antisocial personality disorder which
might ameliorate his sexual offending: Reasons at paras. 127, 139 and
162. He also found that the age-out (or aging-out argument [offered]
nothing for the court to rely on with respect to [the appellants]
treatability: Reasons at para. 163. The judge was ultimately not
satisfied that any measure other than an indeterminate sentence would
adequately protect the public. He also sentenced the appellant to a concurrent
sentence of two years for obstruction: Reasons at paras. 127, 167 and 170.

The Legal Framework

[39]

The dangerous offender statutory regime following
R. v. Boutilier
,
2017 SCC 64 was succinctly summarized by Justice Fisher in
R. v. Awasis
,
2020 BCCA 23, leave to appeal refd,

[2020] S.C.C.A. No. 225:

[70]

Integral to
the designation stage is an assessment of future risk. As the Supreme Court of
Canada confirmed in
Boutilier
, an offender cannot be designated as
dangerous unless he is shown to present a high likelihood of harmful recidivism
and that his violent conduct is intractable. Accordingly, a judge must conduct
a prospective assessment of dangerousnesswhich necessarily involves the
consideration of future treatment prospectsbefore designating an offender as
dangerous:
Boutilier
at paras. 4546. This requirement applies with
equal force to designations under both s. 753(1)(a) and (b):
R. v.
Skookum
, 2018 YKCA 2 at para. 57.

Sentencing

[71]

Once
an offender is designated a dangerous offender, the proceedings move to the
sentencing stage. The relevant provisions are ss. 753(4) and (4.1):

753 (4) If the court finds an
offender to be a dangerous offender, it shall

(a) impose a sentence of detention
in a penitentiary for an indeterminate period;

(b) impose a sentence for the
offence for which the offender has been convicted  which must be a minimum
punishment of imprisonment for a term of two years  and order that the
offender be subject to long-term supervision for a period that does not exceed
10 years; or

(c) impose a sentence for the
offence for which the offender has been convicted.

(4.1) The court shall impose a
sentence of detention in a penitentiary for an indeterminate period unless it
is satisfied by the evidence adduced during the hearing of the application that
there is a reasonable expectation that the lesser measure under paragraph 4(b)
or (c) will adequately protect the public against the commission by the
offender of murder or a serious personal injury offence.

[72]

Section 753(4.1) does not
impose an onus, a rebuttable presumption, or mandatory sentencing. Rather,
indeterminate detention is one sentencing option among others available under
s. 753(4), limited to habitual criminals who pose a tremendous risk to public
safety:
Boutilier
at paras. 34, 58, 71 and 77. To properly
exercise discretion under s. 753(4), the judge must impose the least
intrusive sentence required to reduce the public threat posed by the offender
to an acceptable level:
Boutilier
at paras. 60
and 70. In doing so, the judge must
conduct an individualized assessment
of all relevant circumstances, and consider
the sentencing
objectives and principles set out in ss. 753(4), (4.1) and 718718.2,
which include those developed for Indigenous offenders:
Boutilier
at paras. 53,
63 and 71; [
R. v. Malakpour,
2018 BCCA 254] at para. 37;
R. v. Shanoss
,
2019 BCCA 249 at para. 30 [
Shanoss BCCA
]
.

[73]

At this stage, prospective evidence of treatability is highly relevant.
Evidence of treatability must be more than speculative hope and must indicate
that the offender can be treated within an ascertainable period of time
:
R. v. Little
, 2007 ONCA 548 at para. 42, leave to appeal
refd, [2008] S.C.C.A. No. 39. In the current scheme, the judge must be
satisfied that there is a reasonable expectation that the offenders risk can
be managed to an acceptable level in the community so as to protect the public.
Reasonable expectation refers to a belief that risk
will
be managed to
an acceptable level, as opposed to the mere possibility:
R. v. D.J.S.
,
2015 BCCA 111 at para. 30.

[Italics emphasis
in original; underline emphasis added.]

Standard of
Review

[40]

This was also summarized in
Awasis
:

[74]      An offender who is found to be a dangerous offender
has the right to appeal his designation and sentence
on any
ground of law or fact or mixed law and fact
: s. 759(1) of the
Criminal
Code
;
R. v. Bragg
, 2015 BCCA 498 at para. 21. Absent any
material error of law, a dangerous offender designation is a question of fact
and an appellate court is to determine whether the designation was reasonable:
Boutilier
at para. 85. Similarly, a determination as to risk and manageability
in the community is a question of fact to which deference is owed:
Boutilier
at paras. 8688;
R. v. R.M.
,

2007 ONCA 872
at para. 53, leave to appeal refd, [2008] S.C.C.A. No. 91.

[75]

The
standard of review was summarized by this court in
Malakpour
:

[47]      Appellate
review in this context is concerned with legal errors and whether the dangerous
offender designation was reasonable:
R. v. Currie
, [1997] 2
S.C.R. 260 at para. 33;
R. v. Sipos
, 2014 SCC
47 at para. 23;
Boutilier
at para. 85.
Appellate review of a dangerous offender designation is somewhat more robust
than regular appellate review of a sentence, but the appellate court must
still give deference to the sentencing judges findings of fact and
credibility. Thus, the standard of review for errors of law is correctness and
for errors of fact, reasonableness:
Sipos
at para. 26;
Boutilier
at
para. 81;
Bragg
at para. 22;
R. v. Walsh
, 2017
BCCA 195 at para. 23.


See also
R. v. Garnot
,
2019 BCCA 404 at para. 47.

Grounds of Appeal

[41]

As framed by the appellant there are two issues on appeal:

·

the judge erred in failing to properly consider the management of
the appellants risk at the penalty phase of the Hearing; and

·

the fresh evidence ought to be admitted as relevant to whether an
indeterminate sentence ought to be imposed.

Did the Judge Err in Failing to Properly Consider the Management of the
Appellants Risk at the Penalty Phase of the Hearing?

Positions of the Parties on Appeal

[42]

The appellant accepts that, post
Boutilier
, evidence of
treatability remains a relevant consideration at the penalty phase but argues
that the judge failed to properly consider the management of the risk. His
position in this Court, as set out in his factum is:

52.       In this case, the judges analysis of whether to
impose an indeterminate sentence at the penalty phase was almost exclusively
devoted to his finding that there was no evidence that the appellant could be
treated. This is evident from the following portions of the judges reasons at
the penalty phase:

(1) In deciding whether to impose
an indeterminate sentence, the judge found that evidence of treatability was
significant, as a matter of law, by stating Courts of appeal in Ontario and
this province have emphasized the importance of treatability to the
consideration of the reduction of risk to an acceptable level [Reasons at para. 164]).

(2) In addressing the defence
position regarding the appellant risk diminishing due to his aging out, the
judge found [t]he difficulty with the defence position is that it offers
nothing for the court to rely on with respect to Mr. Tremblays
treatability [Reasons at para. 163];

(3) The judge found that it would
be an error for him to rely on the possibility of Mr. Tremblay aging
out of his risk such that supervision mechanisms could control what remains of
it at the expense of considering the appellants ability to make sufficient
strides in treatment during his determinate sentence [Reasons at para. 167];

(4) The judge found there is no
likelihood that he will benefit from treatment and found that the appellant
poses a high risk of re-offending sexually that his pattern of offending is
deeply ingrained and that he had not benefited from treatment received in the
past and is not well motivated to pursue treatment to control his criminal
behaviour [Reasons at paras. 168 and 169]; and

(5) The judge found that an indeterminate sentence ought to
be imposed because of the appellants personality profile, lack of morality
and accountability, persistent pattern of offending, and nonexistent treatment
prospects [Reasons at para. 170].

[43]

Mr. Tremblay argues that the
sole reference in the Reasons to the management of his risk was the finding
at para. 169 that:

While his libido and general
energy may decrease as he ages, there is no way for this court to assess if or
when his diminished libido and energy will reach a level that would allow safe
management within the community.
The
difficulty with this approach is evident from Mr. Tremblays history of
offending: while committing the

Uncharged Criminal Behaviour offences, he
was easily able to pursue his chosen

criminal lifestyle while avoiding detection
from supervisors and police
. (Emphasis added in factum.)

[44]

The appellant then submits that the judge failed to properly consider
the evidence concerning the management of his risk, specifically:

·

the combined effect of the appellants very specific offence
cycle and the process of him aging out in respect of (non-sexual) criminal
behaviour which provided a gateway into the sexual offending; and

·

the ability of the LTSOas distinct from a standard probation
orderto monitor and supervise the appellants specific type of offence cycle.

[45]

According to Mr. Tremblay, these two factors established a realistic
prospect that the appellantalthough presenting a high and intractable risk of
reoffendingcould be managed in the community following a long determinate
sentence with a period of supervision under an LTSO.

[46]

The Crowns position is that although the judge employed the word
treatability several times in his reasons, this did not mean he almost
exclusively relied on the appellants prospective treatability in reaching his
decision on sentence.

[47]

It further argues that when the Reasons are considered in their
entirety, it is evident that the judge was well aware that he was required to consider
all of the available evidence in rendering an appropriate disposition and that
he gave particular consideration to the appellants risk assessment and
treatment prospects.

Discussion

[48]

In my view no reviewable error was committed by the judge.

[49]

The Reasons as a whole indicate that the judge paid
careful consideration to the appellants risk assessment and treatment
prospects, taking the following factors into account in his analysis
:

·

the appellants background and criminal record;

·

the appellants inconsistent expressions of remorse and lack of
morality and accountability;

·

the appellants corrections history and previous performance
under and after community supervision;

·

the fact the appellant continued to offend after Ms. Lalonde
and Ms. Jackson died;

·

Dr. Riars diagnosis; and

·

the available evidence on aging-out.

[50]

I also do not accept the appellants submission
which, in my view, attempts to artificially delineate management of risk from
treatability in the context of the second stage of a dangerous offender
hearing.

[51]

While the appellant is correct that the judge used the term
treatability several times in his decision, it bears repeating that at the
penalty stage:

prospective evidence of treatability is
highly relevant. Evidence of treatability must be more than speculative hope
and must indicate that the offender can be treated within an ascertainable
period of time.

[
Awasis
at para. 73.]

[52]

And as was noted by the judge and
in
Boutilier,
[m]any aspects of clinical evaluations provide evidence going to
both the
assessment of the offenders future risk and the sentence necessary to manage
this risk
:
Boutilier
at para. 44.

[53]

The appellants
submissions in this Court mirror those in the court below. In my view they were
fully considered by the judge as the following extracts from the Reasons
demonstrate:

[122]
The defence submits that the
evidence before the court establishes that
a lesser measure,
namely a
determinate sentence of 15 to 20 years followed by a ten-year LTSO will
adequately protect the public
against [the appellant] committing a serious
personal injury offence in the future. The defence notes that with credit for
pretrial custody, this would mean that [the appellant] would serve 10 to 15
years of the determinate sentence and would be released from the LTSO at the
age of 65 to 70.



[124]    The defences primary submission is that [the
appellant] has a very specific offence cycle. His cycle starts with trafficking
in drugs. Once he is engaged in trafficking, he has access to drugs and money.
He is then able to attract young vulnerable females. ...

[125]    The defence also stresses that [the appellants]
offence cycle, in particular, the drug trafficking, requires significant energy.
As [the appellant] ages, the amount of energy he has to direct towards his
offence cycle will diminish. Further, it is very likely that [the appellant] is
in the normative population which means his libido will decrease with age.
As
his libido diminishes, there will be a corresponding reduction in the risk that
he will offend sexually
.

[126]    When the particulars of the offence cycle are
considered, along with Mr. Tremblays declining energy and libido, the
defence says that his risk of re-offending can be controlled through a LTSO.
This is because the supervision imposed under a LTSO is more intensive than
standard parole supervision. Under a LTSO the National Parole Board has
discretion to impose strict conditions. The conditions in Mr. Tremblays
case would likely include a residency condition requiring him to reside in a
halfway house. This would prevent him from having access to a private
residence, a key component required for his offence cycle. Further, under a
LTSO a condition could be imposed which would require Mr. Tremblay to
attend ongoing psychiatric counselling. This is the ongoing treatment required
for Mr. Tremblays personality disorder, according to Dr. Riar. In
summary, the defence says that Mr. Tremblays risk of re-offending would
be adequately controlled under a LTSO once he has served a lengthy determinate
sentence for the two counts of criminal negligence causing death.

Analysis

[127]
I have given particular consideration
to Mr. Tremblays risk assessment and treatment prospects. I have also
carefully considered the lesser measures proposed by the defence and have
concluded that a determinate sentence with a LTSO would not provide adequate
protection to the public.



[139]

Mr. Tremblays
history of convictions after 2000 and his involvement with corrections,
including attempted treatment and supervision, is telling. He did not benefit
from the SOTP at Ford Mountain. He did not change his behaviour after being
convicted and incarcerated. He continued to pursue the same lifestyle, and did
so in a clandestine way, while under supervision. Even after the death of the
two girls he did not alter his lifestyle and continued to traffic in drugs




Aging of Sexual Offenders

[149]

Dr. Riar
agreed that for a substantial majority of men, sexual vigour decreases with age
which reduces the risk of re-offending. However, he notes that there are
outliers; 75-year-old men who want to have sex every day and 40-year-olds who
are not interested in sex. He is unable to offer an opinion as to where Mr. Tremblay
falls on the continuum. However, he noted that even when sexual vigour is
diminished, sexual interest remains. This means that an older man who is a
sexual offender may offend less, but when he does re-offend, it will be in the
same way.

[150]

Dr. Riar
also agreed that individuals with antisocial personality disorders show a
reduced incidence of antisocial activity as they age. However, he was of the
view that Mr. Tremblay has not shown signs of getting wiser as he ages.
Indeed, Mr. Tremblay appears to be moving in the other direction; his
sexual offending started later in his criminal career and has increased over
time.



Risk Assessment

[161]

As
I have indicated, I accept Dr. Riars assessment of risk, taking into
account the conclusions I have drawn about the Uncharged Criminal Behaviour. In
other words, Mr. Tremblay has a moderately high to high risk of
re-offending sexually. There is little or no chance that treatment will provide
any benefit to him.

A Lesser Measure will not Adequately Protect the Public

[162]

The
defence argument really hinges on two assertions: that Mr. Tremblays risk
can be managed by conditions imposed under a LTSO; and that this is possible
because he will age out of his sexual offending risk. The defence did not argue
that there is treatment available for Mr. Tremblay which will reduce his
risk of offending within the time period of a determinate sentence. The reason
the defence has not made this argument is that there is no evidence before the
court on which I could conclude that this is so. There is no evidence to
suggest, let alone provide a basis for a confident belief, that Mr. Tremblay
might benefit from treatment for his antisocial personality disorder which
might ameliorate his sexual offending.

[163]

The
defence relies on the age out argument because of the lack of evidence about
treatment. In other words, the defence says I should accept that the risk of
re-offending will be reduced to an acceptable level on the basis of a likely
reduction in Mr. Tremblays libido and in his energy to offend generally.
The difficulty with the defence position is that it offers nothing for the
court to rely on with respect to Mr. Tremblays treatability.



[168]

In
summary, Mr. Tremblay poses a high risk of re-offending sexually. His
pattern of offending is deeply ingrained. He has not benefited from treatment
received in the past and is not well motivated to pursue treatment to control
his criminal behaviour. As Dr. Riar noted at page 7 of his report:

He has significant psychopathic
traits, where he is self-centred, manipulative, grandiose, has a lack of
insight, etc. Mr. Tremblay has an indifferent attitude towards the impact
of his difficulties on others, and in general he lacks morality,
responsibility, and accountability to self.

[169]

There
is no likelihood that he will benefit from treatment. While his libido and
general energy may decrease as he ages, there is no way for this court to
assess if or when his diminished libido and energy will reach a level that
would allow safe management within the community. The difficulty with this
approach is evident from Mr. Tremblays history of offending: while
committing the Uncharged Criminal Behaviour offences, he was easily able to
pursue his chosen criminal lifestyle while avoiding detection from supervisors
and police.

[170]

In
light of Mr. Tremblays personality profile, lack of morality and
accountability, persistent pattern of offending, and nonexistent treatment
prospects, I am satisfied that there is no reasonable expectation that
something other than an indeterminate sentence will adequately protect the
public. Accordingly, I declare Mr. Tremblay to be a dangerous offender
pursuant to s. 753(1)(a)(i) and sentence him to an indeterminate sentence
of incarceration.

[Emphasis added.]

[54]

These excerpts, in my opinion, preclude any argument that the judge
failed to properly consider the combined effect of the appellants
modus operandi
and the age-related reduction in risk associated with his drug trafficking when
assessing management of the risk in the community.

[55]

I would also accept the Crowns submission that the judges findings as
to the manageability of
the appellants risk
were
reasonable. There was no evidence before him upon which he could base a
confident belief that Mr. Tremblays risk negatively correlated with age
and would therefore become manageable in the community during, or by the
completion of, a determinate sentence.

[56]

The conditions available on LTSO orders were outlined by defence counsel
in his submissions to the judge: Reasons at para. 126. Although the judge
did not expressly consider whether they would be appropriate in his Reasons, it
would appear that was because he did not accept the age out premise upon
which the LTSO submission was based. As such, no error in principle was
committed:
R. v. Lawrence,
2019 BCCA 291 at paras. 8284, leave to
appeal refd, [2019] S.C.C.A. No. 491.

[57]

I would not accede to this ground of appeal.

Application to Admit Fresh Evidence

[58]

In support of his appeal the appellant applies to adduce
fresh evidence in the form of
three program reports generated by Scott
McEachern, an employee of the CSC, after the appellant was sentenced: (i) Program
Completion Report dated July 21, 2017, relating to the appellants
completion of the ICPM  Sex Offender Primer Program; (ii) Program
Completion Report dated March 8, 2018, relating to the appellants
completion of the ICPM  High Intensity Sexual Offender Program; and,
(iii) Program Completion Report dated September 27, 2018, relating to
the appellants completion of the ICPM  High Intensity Sexual Offender
Maintenance Program.

[59]

Mr. Tremblays position is that five years have passed since he was
sentenced. The three program reports document the skills that he has developed
as a result of his participation in the programs and how they relate to his
various risk factors for sexual offending.

[60]

Mr. Tremblay submits that the fresh evidence demonstrates his
ability to materially reduce his risk of reoffending through his participation
in risk-relevant treatment measures. He notes that Dr. Riar had expressed
considerable doubt and skepticism about the appellants motivation to engage in
treatment related to the personality issues that contributed to his risk of
sexual offending, let alone his ability to benefit from any such treatment. The
judge, furthermore, had found that the appellants treatment prospects were
simply non-existent: Reasons at para. 170.

[61]

Mr. Tremblay points to the fact that after completing the core
program in 2018, he was found to have taken responsibility, developed insight
into his offending, and, as a result, was found to have made progress in
addressing his various risk factors, including the underlying personality
traits which contributed to his offending.

[62]

The Crown opposes the application on the basis that admission of this
evidence is neither linked to the alleged legal error made by the judge nor the
reasonableness of the sentence.

[63]

This Court may admit fresh
evidence on a dangerous offender appeal when it is in the interests of justice
to do so, pursuant to ss. 759(7) and 683(1) of the
Code,
and t
he framework set out in
Palmer
v. The Queen,

[1980] 1 S.C.R. 759:
R. v. Lévesque,

2000 SCC 47
at paras. 1622. Evidence about the offenders rehabilitative efforts and
the development of, or change in, his or her future prospects many years after
sentencing is generally the province of correctional authorities and will only
exceptionally meet the test:
R. v. Sipos,

2014 SCC 47,
at para. 43; and
R. v. Radcliffe,

2017 ONCA 176
at para. 60, leave to appeal refd, [2017] S.C.C.A. No. 274.

[64]

In
Sipos,
Cromwell J. held that the admission of fresh evidence in dangerous
offender appeals has potentially a larger role to play than in other contexts:
at para. 44. He also explained that a court of appeal ought to apply the
governing criteria in a flexible and context-specific manner having regard to
two competing interests: (1) a desire to have current information about an
offender; and (2) the principle of finality: at para. 30.

[65]

While Mr. Tremblay has apparently made
considerable progress in addressing his risk factors and underlying personality
factors, I would not admit this evidence.

[66]

That is because there is not, for the reasons I
have outlined, a legal error that was committed by the judge in this case.
Accordingly, there is no basis for this Court to consider the sentence afresh.

[67]

In my view, unlike certain of the authorities on
which he relies such as
R. v. Araya
, 2015 ONCA 854 where the passage of
time militated in favor of the Court having the benefit of updated information
regarding the offender, what
the appellant seeks to do by bringing this
application is to use an alleged error to trigger a complete assessment of the
current
appropriateness
of the sentencing judges decision which is not permissible:
Sipos
at paras. 3940.

[68]

For these reasons, I would not admit the fresh evidence.

Disposition

[69]

I would dismiss the appeal.

The Honourable Mr. Justice Abrioux

I AGREE:

The
Honourable Madam Justice MacKenzie

I AGREE:

The
Honourable Mr. Justice Goepel


